Name: Commission Regulation (EEC) No 968/86 of 1 April 1986 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 89/ 10 Official Journal of the European Communities 4. 4. 86 COMMISSION REGULATION (EEC) No 968/86 of 1 April 1986 on the supply of various lots of skimmed-milk powder as food aid Whereas, therefore, supply should be effected in accor ­ dance with the rules laid down in Commission Regula ­ tion (EEC) No 1354/83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder, butter and butteroil as food aid (% as last amended by Regulation (EEC) No 3826/85 Q ; whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular Article 3 ( 1 ), first subpara ­ graph, Having regard to Council Regulation (EEC) No 1278/84 of 7 May 1984 laying down implementing rules for 1984 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management (2), Having regard to Council Regulation (EEC) No 457/85 of 19 February 1985 laying down implementing rules for 1985 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management ^), Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (4), as last amended by Regula ­ tion (EEC) No 3768/85 (% and in particular Article 7 (5) thereof, Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allo ­ cated to certain countries and beneficiary organizations 3 493 tonnes of skimmed-milk powder to be supplied fob, cif or free at destination : HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354/83, supply skimmed-milk powder as food aid on the special terms set out in the Annex. ' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 April 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14. 12. 1982, p. 1 . (2) OJ No L 124, 11 . 5. 1984, p. 1 . ( 3) OJ No L 54, 23. 2. 1985, p. 1 . 0 OJ No L 148 , 28 . 6 . 1968 , p. 13 . 0 OJ No L 362, 31 . 12. 1985, p. 8 . (6) OJ No L 142, 1 . 6. 1983, p. 1 . 0 OJ No L 371 , 31 . 12. 1985, p. 1 . 4. 4. 86 Official Journal of the European Communities No L 89/ 11 ANNEX Notice of invitation to tender (') Description of the lot A 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 2. Recipient WFP 3. Country of destination Tunisia 4. Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6. Total quantity 250 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency  9. Specific characteristics Annex I B of Regulation (EEC) No 1354/83 10. Packaging 25 kg 11 . Supplementary markings on the packaging TUNISIE 0249301 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / TUNIS' 12. Shipment period Before 15 June 1986 13 . Closing date for the submission of tenders 21 April 1986 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 30 June 1986 12 May 1986 1 5. Miscellaneous 0 0 0 4. 4. 86No L 89/ 12 Official Journal of the European Communities Description of the lot B C 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/$5 Commission Decision of 15 November 1985 2. Recipient UNRWA 3. Country of destination Syria Lebanon 4. Stage and place of delivery cif Lattakia cif Beirut or Lattakia f) 5 . Representative of the recipient (3) UNRWA Supply Division  PO Box 700, Ã- 1 400 Vienna (telex : 135310) 6 . Total quantity 50 tonnes 150 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency Belgian 9 . Specific characteristics Annex I B of Regulation (EEC) No 1354/83 10 . Packaging 25 kg 11 . Supplementary markings on the packaging 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / LATTAKIA-' BEIRUT or LATTAKIA' 0 12. Shipment period Before 15 May 1986 13 . Closing date for the submission of tenders 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders _ 15. Miscellaneous The costs of supply are determined by the Belgian intervention agency in accor ­ dance with Article 15 of Regulation (EEC) No 1354/83 (4) 4. 4. 86 No L 89/13Official Journal of the European Communities Description of the lot D 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 15 November 1985 2. Recipient UNRWA 3. Country of destination Israel 4. Stage and place of delivery cif Ashdod 5. Representative of the recipient (3) UNRWA Supply Division  PO Box 700  A- 1400 Vienna (telex : 135310) 6 . Total quantity 500 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency  9. Specific characteristics Annex I B of Regulation (EEC) No 1354/83 10. Packaging 25 kg ( 8) 11 . Supplementary markings on the packaging 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / ASHDOD' 12. Shipment period Before 15 June 1986 13 . Closing date for the submission of tenders 21 April 1986 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 30 June 1986 12 May 1986 15. Miscellaneous 0 No L 89/ 14 Official Journal of the European Communities 4. 4. 86 Description of the lot E 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 2. Recipient WFP 3. Country of destination Egypt 4. Stage and place of delivery fob 5. Representative of the recipient (2) (3)  6 . Total quantity 105 tonnes 7. Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency German 9 . Specific characteristics Entry into intervention stock after 1 September 1985 10 . Packaging 25 kg 11 . Supplementary markings on the packaging 'EGYPT 0259400 / ACTION OF THE WORLD FOOD PROGRAMME / ALEX ­ ANDRIA' 12 . Shipment period Before 10 June 1986 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the German intervention agency in accor ­ dance with Article 15 of Regulation (EEC) No 1 354/83 (4) (^ 4. 4. 86 Official Journal of the European Communities No L 89/ 15 Description of the lot F 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 2. Recipient WFP 3. Country of destination Jordan 4. Stage and place of delivery fob 5. Representative of the recipient (2) (3)  6. Total quantity 150 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency Dutch 9. Specific characteristics Annex I B of Regulation (EEC) No 1354/83 10. Packaging 25 kg 11 . Supplementary markings on the packaging 'JORDAN 0210803 / ACTION OF THE WORLD FOOD PROGRAMME / AQABA' 12. Shipment period Before 10 June 1986 1 3 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the Dutch intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) (*) (') No L 89/16 Official Journal of the European Communities 4. 4. 86 Description of the lot G 1 . Programme : 1984 (a) legal basis (b) purpose Council Regulation (EEC) No 1278/84 Commission Decision of 13 December 1984 2. Recipient 3 . Country of destination j Honduras 4. Stage and place of delivery cif Puerto Cortes 5 . Representative of the recipient M. Secretario Ejecutivo de Consuplane, Edificio Altos Banco AtlÃ ¢ntida, Calle Real de Comayajuela, Comayajuela, D. C. Honduras (telex : 1 222) 6 . Total quantity 600 tonnes 7. Origin of the skimmed-milk powder Community market confined to Denmark, Ireland and the United Kingdom 8 . Intervention agency  9. Specific characteristics Annex I B of Regulation (EEC) No 1354/83 10 . Packaging 25 kg 0 11 . Supplementary markings on the packaging 'LECHE EN POLVO DESCREMADA CON VITAMINAS A y D / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA A HONDURAS PARA DISTRI ­ BUCIÃ N GRATUITA' 12. Shipment period Before 15 July 1986 13 . Closing date for the submission of tenders 21 April 1986 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 31 July 1986 12 May 1986 15. Miscellaneous 0 No L 89/ 174. 4. 86 Official Journal of the European Communities Description of the lot H 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 15 November 1985 2. Recipient 3 . Country of destination j Madagascar 4. Stage and place of delivery fob 5. Representative of the recipient Ambassade de la RÃ ©publique DÃ ©mocratique de Madagascar, 276, avenue de Tervueren, B-1150 Bruxelles (TÃ ©l . 770 17 26 ; TÃ ©lex 61197 Mad. Bxl) 6. Total quantity 400 tonnes 7. Origin of the skimmed-milk powder Community market . 8 . Intervention agency  9 . Specific characteristics O 10. Packaging 25 . kg H 11 . Supplementary markings on the packaging 'Ã LA RÃ PUBLIQUE DÃ MOCRATIQUE DE MADAGASCAR' 12. Shipment period Before 15 June 1986 13 . Closing date for the submission of tenders 21 April 1986 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 30 June 1986 12 May 1986 15. Miscellaneous OH 4. 4. 86No L 89/18 Official Journal of the European Communities Description of the lot I 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 23 October 1985 2. Recipient Sudan via Delegation (4) 3 . Country of destination Sudan 4. Stage and place of delivery cif Port Sudan 5. Representative of the recipient Ambassade de la RÃ ©publique du Soudan, 124, avenue F. D. Roosevelt, B- 1 050 Brux ­ elles (tÃ ©l . 647 94 94) 6. Total quantity 500 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency  , 9. Specific characteristics Annex I B of Regulation (EEC) No 1354/83 10 . Packaging 25 kg 11 . Supplementary markings on the packaging TO THE SUDAN' 12. Shipment period Before 15 June 1986 13 . Closing date for the submission of tenders 21 April 1986 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 30 June 1986 12 May 1986 15. Miscellaneous  4. 4. 86 No L 89/19Official Journal of the European Communities Description of the lot K 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 23 October 1985 2. Recipient Sudan via Delegation (4) 3 . Country of destination Sudan 4. Stage and place of delivery cif Port Sudan 5. Representative of the recipient Ambassade de la RÃ ©publique du Soudan, 124, avenue F. D. Roosevelt, B- 1 050 Brux ­ elles (tÃ ©l. 647 94 94) 6. Total quantity 500 tonnes 7. Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency German 9. Specific characteristics Entry into intervention stock after 1 September 1985 10. Packaging 25 kg 11 . Supplementary markings on the packaging TO THE SUDAN' 12. Shipment period Before 15 June 1986 13. Closing date for the submission of tenders 21 April 1986 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 30 June 1986 12 May 1986 15. Miscellaneous  No L 89/20 Official Journal of the European Communities 4. 4. 86 Description of the lot L 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 2. Recipient WFP 3 . Country of destination Lebanon 4. Stage and place of delivery fob 5. Representative of the recipient (2) (3)  6. Total quantity 288 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency  9 . Specific characteristics Annex I B of Regulation (EEC) No 1354/83 10 . Packaging 25 kg 11 . Supplementary markings on the packaging 'LEBANON 0144700 / ACTION OF THE WORLD FOOD PROGRAMME / TRIPOLI' 12. Shipment period Before 15 June 1986 13 . Closing date for the submission of tenders 21 April 1986 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 30 June 1986 12 May 1986 1 5 . Miscellaneous (4) ( 5 ) ( 9 ) 4. 4. 86 Official Journal of the European Communities No L 89/21 Notes 1 . This Annex, together with the notice published in Official Journal of the European Communi ­ ties No C 208 of 4 August 1983, page 9, shall serve as notice of invitation to tender. 2. See list published in Official Journal of the European Communities No C 229 of 26 August 1983, page 2. 3 . The successful tenderer shall contact the beneficiary without delay so as to determine the neces ­ sary shipping papers. 4. Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. 5. Veterinary certificate issued by an official entity stating that the product was processed with pasteurized milk, coming from healthy animals, processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and-mouth diesase nor any other notifiable infectious/contagious disease during the 90 days prior to the processing. 6 . The successful tenderer shall give the beneficiaries' representatives, at the time of delivery, a certi ­ ficate of origin. 7. At the recipient's choice. 8 . Shipment to take place in containers of 20 feet ; conditions FCL/LCL. Shippers-count-load and stowage (cls). 9 . The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certificate. 10 . The milk powder must be obtained by the process 'low-heat temperature expressed whey protein nitrogen, not less than 6,0 mg/gm' and correspond to the characteristics mentioned in Annex I of Regulation (EEC) No 625/78 (OJ No L 84, 31 . 3 . 1978, p. 19). However, concerning the 'total colony count' the standard ADMI Standard Methods ED, 1971 , pages 16-21 can be used instead of the international ¢ standard FIL 49:1970. 11 . Shipment to take place in containers of 30 m3 ; conditions : FCL/LCL. Shippers-count-load and stowage (cls), 12. The cost of hiring the containers shall be borne by the recipient undertakings, in this case the Societe Malgache des Produits Laitiers and the TIKO dairy.